Title: Memm. [March 1775]
From: Washington, George
To: 




[March 10 1775]. On the 10th. of March when the Cherry buds were a good deal Swell’d, & the White part of them beginning to appear, I grafted the following Cherries viz.
In the Row next the Quarter & beginning at the end next the grass walk, 13 May Duke & next to those 12 Black May Cherry both from Colo. Masons and cut from the Trees yesterday.
In the Row next to these 6 Cornation, and 6 May Cherry from Colo. Richd. Lees but I do not know which is first as they were not distinguishd.
March 11th. At the head of the Octagon—left hand side—in the first Row, next the gravel walk 5 Peach Kernals fine sort from Philadelphia. In the next 4 Rows to these 130 Peaches also of a fine kind from Phila.—same as Colo. Fairfax white Peach. Row next these 25 Missisippi Nuts—something like the Pignut—but longer, thiner shelld & fuller of Meat.


   
   octagon: GW had four small octagonal buildings incorporated into the newly finished brick walls of his upper (north) and lower (south) gardens. Two of these were located on either side of the west lawn near the mansion house. The other two were at the far end of the two garden walls facing the lawn. GW referred to these houses variously as garden houses, seed houses, and necessaries.



   
   mississippi nuts: Carya illinoensis, pecan. GW also called this species the Illinois nut and “pekan.”



